ORDER

PER CURIAM.
Richard Harper (“Harper”) appeals from the motion court’s dismissal without an evidentiary hearing of his motion for post-conviction relief. Harper was convicted by a jury of second-degree burglary, stealing more than $500, and possession of burglary tools. This Court affirmed Harper’s convictions in State v. Harper, 336 S.W.3d 486 (Mo.App. E.D.2011) on direct appeal. Harper subsequently filed a motion for post-conviction relief alleging his counsel was ineffective in failing to elicit testimony related to his defense of mistaken identity.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2), 2011.